 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
   ---------------------------------                       X
                                                           :
                                                           :
    UNITED STATES OF AMERICA                               :
                                                           :         ORDER
    - v. -                                                 :
                                                           :         18 Cr. 283 (GHW)
    LOUIS BRAVO,                                           :
                                                           :
                       Defendant.                          :
                                                           :
    ---------------------------------                      X


 GREGORY H. WOODS, United States District Judge:

        Upon the application of the United States of America, by and through AUDREY STRAUSS,

 United States Attorney for the Southern District of New York, EMILY A. JOHNSON, Assistant

 United States Attorney, of counsel, and with the consent of LOUIS BRAVO, by and through his

 attorneys, JENNIFER WILLIS and TAMARA GIWA, it is hereby ORDERED that the joint change

 of plea hearing and sentencing in this case be continued from May 19, 2021 to June 2, 2021 at 4:00

 p.m. in Courtroom 12C, Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, New

 York 10007.

        The Court finds that the ends of justice served by granting a continuance outweigh the best

 interest of the public and the defendant in a speedy trial as the exclusion of time will allow the parties

 to prepare for the upcoming plea and sentencing proceeding. The defendant, through counsel, also

 consents to the exclusion of time. Accordingly, it is further ORDERED that the time from May 11,

 2021 through June 2, 2021 is hereby excluded under the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A).

        SO ORDERED.

Dated: May 13, 2021
       New York, New York

                                                               ___
                                                                ____
                                                                __ _____
                                                                      ____
                                                                      ____
                                                                         ____
                                                                         ____
                                                                            _ __
                                                                               ____
                                                                                ______
                                                                                    ______
                                                        ___________________________________
                                                                 Greg gory
                                                                       orry H.
                                                                 Gregory    H. Woods
                                                               nited States District Judge
                                                              United
